Citation Nr: 0925466	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for androgenic 
alopecia.

3.  Entitlement to service connection for tension headaches.  

4.  Entitlement to service connection for a nasal allergy 
condition.

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to service connection for L5-S1 disc 
protrusion, claimed as lumbar facet disease, degenerative 
disc disease (DDD), and osteoarthropathy.

7.  Entitlement to service connection for a right foot 
condition, to include calcaneal spurs, plantar fasciitis, and 
Morton's neuroma or other right foot neuropathic disorder.

8.  Entitlement to an initial rating in excess of 20 percent 
for fibromyalgia with insomnia.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to 
October 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which established service connection 
and the initial rating for fibromyalgia and denied 
entitlement to the remaining service connection benefits 
currently sought on appeal.  As of July 2008, the Veteran 
reported moving to a new residence within the jurisdiction of 
the RO in Atlanta, Georgia which retains jurisdiction of this 
appeal.  

The issue of service connection for a right foot condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is medically 
identified as a congenital condition, which has not been 
shown to have been aggravated by service.

2.  The Veteran's androgenic alopecia is medically identified 
as a congenital condition, which has not been shown to have 
been aggravated by service.

3.  The preponderance of the evidence is against finding that 
the Veteran has a separate chronic headache disability, to 
include diagnosed migraine headaches, subject to service 
connection.  

4.  A current diagnosis of a nasal allergy condition is not 
demonstrated by the record, nor is there evidence that the 
Veteran's pre-existing allergy condition increased in 
severity during military service.

5.  A current diagnosis of sinusitis is not demonstrated by 
the record.  

6.  L5-S1 disc protrusion was identified by magnetic 
resonance imaging (MRI) during this Veteran's active military 
service.

7.  The Veteran's fibromyalgia is primarily manifested by 
episodic general pain with insomnia.  Recent medical records 
show that the Veteran has discontinued continuous medication 
for the condition and is doing "fairly well."  As such, the 
Veteran does not have constant symptomatology refractory to 
therapy.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.306 (2008).

2.  Androgenic alopecia was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2008).

3.  A chronic headache disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008).

4.  A nasal allergy condition was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303, 3.306 (2008).

5.  Chronic sinusitis was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.306 (2008).

6.  L5-S1 disc protrusion was incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.302, 3.303 (2008).

7.  The criteria for an initial rating in excess of 20 
percent for fibromyalgia are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5025 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2008).  

As part of the Benefits Delivery at Discharge program (BDD), 
the Veteran was provided pre-adjudicatory notice under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008) in an attachment to VA Form 21-526, Application for 
Compensation and/or Pension.  Specifically, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate her claims for service connection, to include 
information and evidence that VA would seek to provide, and 
information and evidence that the Veteran was expected to 
provide.  This notice further notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  This notice fully complies with the 
applicable regulations and case law pertaining to claims of 
service connection.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Due to the nature of the claim for an increased rating for 
fibromyalgia, as it is specifically an appeal of the initial 
rating assigned in conjunction with the grant of service 
connection, adequate notice was not delivered prior to the 
initial assignment of the rating.  However, once service 
connection is granted, the claim is substantiated and prior 
notice defects are rendered non-prejudicial.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Thus, VA's duty to notify 
with respect to the fibromyalgia claim has been satisfied.  
Nonetheless, in June 2007, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for a higher initial rating.  The duty to notify has been 
fulfilled.

VA also has a duty to assist the Veteran with respect to her 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with her claims.  The duty to assist has been 
fulfilled.

Also of note, the Board has thoroughly reviewed all the 
evidence in the Veteran's claims folder.  Although the Board 
is obligated to provide adequate reasons and bases supporting 
this decision, there is no need to discuss, in its entirety, 
the evidence submitted by the Veteran or obtained on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Particularly as 
this appeal encompasses voluminous in-service medical 
records, the analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, with respect to each claim herein.  The Veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to a 
veteran).

Service Connection

The Veteran seeks service connection for bilateral pes 
planus, androgenic alopecia, headache, nasal allergies, 
sinusitis, and a chronic disability manifested by low back 
pain.  In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
pertaining to disability compensation.  38 C.F.R. 
§ 3.303(c) (2008).  It is noted, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental, or familial origin, if the 
evidence as a whole establishes that the conditions in 
question were incurred or aggravated during service.  
VAOPGCPREC 82-90 (July 18, 1990).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  
§ 3.306 (2008).

Pes planus

As of her December 2006 VA examination, the Veteran is found 
to have "asymptomatic congenital bilateral pes planus."  As 
this defect of the anatomical structure of the foot, also 
known as flatfoot, is medically identified as being a 
congenital condition by the examiner, and it is not a disease 
or injury for which service connection may be established.  
38 C.F.R. § 3.303(c) (2008); see also Dorland's Illustrated 
Medical Dictionary 1441 (31st ed. 2007) (defining pes 
planus).

Furthermore, even if pes planus were found to be a pre-
existing injury or disease within the meaning of applicable 
legislation, as the condition is currently asymptomatic, the 
condition cannot be said to result in a current disability 
for this Veteran.  Instead, the finding of pes planus in this 
case essentially amounts to a radiological finding alone 
which does not constitute a disability qualifying for 
benefits.  Moreover, as the condition is found to be 
asymptomatic less than six weeks following discharge from 
military service, there is there no evidence that the 
condition increased in severity due to military service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  

The Board notes that there are a number of other foot 
complaints, distinguished from pes planus, that are reported 
in service and addressed separately in the remand section 
below.  However, as the Veteran's pes planus has been 
medically determined to be congenital and asymptomatic in 
nature, the Board finds no basis upon which service 
connection for bilateral pes planus is warranted. 



Alopecia

Similarly, the Veteran is diagnosed with androgenic alopecia, 
identified by a VA physician as "genetic-induced baldness" 
or [fe]male pattern baldness.  She has a receding hairline 
along the forehead and thinning of the hair at the top of the 
head.  VA examination, December 2006.  As discussed above, 
where a condition is medically identified as being congenital 
in nature by the examiner, it is not a disease or injury for 
which service connection may be established.  38 C.F.R. 
§ 3.303(c) (2008).

The Board also notes that the Veteran contends that she has 
no family history of baldness, apparently to refute the 
genetic component of her hair loss.  To this end, a January 
2008 VA dermatology consultation diagnosed alopecia of an 
undetermined etiology.  In adjudicating a claim, the Board 
must determine whether the weight of the evidence supports 
the Veteran's claim, or the weight of the "positive" evidence 
in favor of the claim is in relative balance with the weight 
of the "negative" evidence against the claim.  The Veteran 
prevails in either event.  However, if as here, the weight of 
the evidence is against a veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the Board has weighed the December 2006 
etiological opinion regarding alopecia wherein the examiner 
was able to reach a conclusion against the January 2008 
opinion which is neutral as to etiology of the Veteran's 
condition.  The Board concludes that the determinative 
etiological opinion of record is more probative than the 
January 2008 opinion that diagnoses the condition at hand, 
but does not determine etiology.  Therefore, the Board finds 
that the Veteran's diagnosed androgenic alopecia is a 
congenital condition not shown to have been aggravated by 
service, and thus, not subject to service connection.  
 
Headache

The Veteran is diagnosed with tension cephalgia within normal 
expected range for life.  VA examination, December 2006.  
Cephalgia is explicitly defined as "headache."  Dorland's, 
supra at 335.  In the absence of a current diagnosis of a 
chronic disability manifested by headache, such as migraine, 
service connection for head pain due to tension alone must be 
denied.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  To be 
clear, VA must make a distinction between headache or pain as 
a symptom alone, versus headache as a separate disease entity 
or process subject to independent service connection.  

While service connection is not warranted for headaches in 
this case, as the Veteran's fibromyalgia is already service-
connected, and headache is a symptom of fibromyalgia 
contemplated by the applicable rating criteria for 
fibromyalgia, the Veteran's headaches will be considered in 
the disability evaluation discussion below.  In this manner, 
the Veteran receives the full benefit of the doubt in 
associating her diagnosed tension headaches with her service-
connected fibromyalgia.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 C.F.R. § 3.102 (2008).  

Nasal allergies

The Veteran claims to have disabling nasal allergies "as hay 
fever runs in the family."  VA examination, December 2006.  
However, the medical evidence of record does not show a 
current clinical diagnosis for any nasal allergy, allergic 
rhinitis, or hay fever.  See, e.g., VA primary care 
assessments, June 2008 & May 2007.  As such, service 
connection is not warranted for a nasal allergy condition on 
a direct basis.  38 C.F.R. § 3.303 (2008).  

However, 38 C.F.R. § 3.306 also provides for service 
connection on the basis of aggravation of a preservice 
disability.  In this case, the Veteran reports having 
experienced nasal allergies since childhood.  VA examination, 
December 2006; Service treatment records.  The Board notes 
the Veteran's contention in her May 2007 Notice of 
Disagreement that she had hay fever when she joined the 
military, as distinguished from allergic rhinitis, but the 
Board finds this distinction unpersuasive.  Specifically, 
there is no evidence that the Veteran has the expertise to 
render opinions about medical matters such as the 
characterization or distinction between specific nasal 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In addition, rhinitis is merely the inflammation of 
the mucous membrane of the nose, with seasonal allergic 
rhinitis specifically referenced as "hay fever."  
Dorland's, supra, 1664.  On this basis, the Board finds that 
allergic rhinitis and hay fever are equivalent terms 
applicable to the Veteran's nasal allergy condition.  
On a medical history form completed by the Veteran prior to 
her enlistment examination, she reported experiencing hay 
fever and being allergic to pollen.  Report of Medical 
History, March 1984.  The examining physician noted this 
condition at the time of her examination, acceptance and 
enrollment into military service.  Id.  As such, the 
presumption of soundness does not apply to nasal allergies or 
hay fever, conditions which preexisted the Veteran's military 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board has also considered whether the medical evidence 
reflects that the Veteran's nasal condition increased in 
severity during her military service, but must find to the 
contrary.  The Veteran's service treatment records show 
occasional treatment for nasal congestion symptoms, to 
include diagnosed rhinitis.  However, the Veteran has not 
required nasal surgery or ongoing antibiotic medication.  
Furthermore, the December 2006 examiner specifically opined 
that the Veteran's nasal condition had not worsened beyond 
normal progression during, or as a result of, her military 
service.  As such, service connection for a nasal allergy or 
sinusitis condition is not warranted on the basis of 
aggravation.  38 C.F.R. § 3.306 (2008).    

Sinusitis

Upon VA medical assessment in May 2007, the Veteran reported 
having asthma since childhood but no other known respiratory 
problems or complaints.  Sinusitis was not diagnosed upon x-
ray examination of the sinuses that was conducted in 
conjunction with VA examination in December 2006.  A current 
clinical diagnosis of sinusitis is not of record.  Without 
such signs or symptoms of chronic disease, there is no 
disability for which service connection can be granted, as 
the Court has specifically disallowed service connection 
where there is no present disability.  Brammer, supra at 225.  
Service connection is not warranted for sinusitis.

Low back condition

The medical records show that the Veteran is treated for 
multiple joint pains, to include complaints pertinent to the 
lumbar spine.  During the Veteran's military service in April 
2006, an MRI study found minimal diffuse disc protrusion at 
L5-S1 without significant spinal or neural foraminal 
stenosis.  Remaining lumbar vertebral body levels were 
normal.  Private MRI report, April 2006.  Also during 
military service, the Veteran was diagnosed with lumbar facet 
joint disease and lumbar disc disease at L5-S1.  Private 
physician's report contained in service treatment records, 
June 2006.  

Following service, in December 2006, x-ray findings were 
reported as suggesting transitional anatomy at the 
lumbosacral spine junction with questionable calcification in 
the disc space at L5/S1 which may be projectional.  
Considering these findings, a VA examiner diagnosed lumbar 
L5-S1 minimal disc protrusion without objective findings of 
radiculopathy.  The examiner found the transitional anatomy 
to be congenital in nature with exogenous obesity, and did 
not diagnose lumbar facet disease, disc disease, or 
osteoarthropathy.  VA examination, December 2006.  

As there is no current medical evidence of a clinical 
diagnosis for these conditions, service connection is not 
warranted for lumbar facet disease, disc disease, or 
osteoarthropathy.  However, the applicable VA regulation 
pertaining to service connection states that where chronic 
disease is shown in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (2008).    

Here, the Board finds that the diagnostic imaging results 
obtained both during military service and subsequently during 
development of the current claim, which in both cases found 
minimal disc protrusion at the L5-S1 level, is sufficient to 
establish chronicity of disc protrusion pursuant to 
§ 3.303(b).  Therefore, based upon the objective evidence of 
record and resolving any reasonable doubt in favor of the 
Veteran, as a chronic disease manifestation was shown in 
service, and a current clinical diagnosis of the same disease 
manifestation is of record, the Board finds that service 
connection is warranted for the Veteran's L5-S1 disc 
protrusion.  38 C.F.R. §§ 3.302, 3.303(b) (2008).  

For the benefit of the Veteran, the Board notes that her 
symptoms of low back pain may be found to overlap the 
symptoms of multiple joint pains associated with her service-
connected fibromyalgia to a certain degree.  Although the 
Board finds that the low back condition, specifically disc 
protrusion at the L5-S1 level, warrants service connection in 
this Veteran's case, the rating of her low back disability, 
to include the extent to which it may be separately evaluated 
from fibromyalgia, is a determination to be made by the RO in 
the first instance.  

Disability Evaluation

The Veteran seeks a higher evaluation for her service-
connected fibromyalgia, currently evaluated as 20 percent 
disabling.  Disability evaluations are determined by 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in the present case, the symptoms of 
the Veteran's service-connected disability have remained 
relatively constant over the course of the appellate period.  

Service connection was established for fibromyalgia by rating 
decision in April 2007 and was evaluated as 20 percent 
disabling under DC 5025.   Under this rating criteria, 
fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 
percent disabling if the symptoms requires continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy.  A Note to 
Diagnostic Code 5025 provides that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.

As such, the only higher schedular rating available for this 
Veteran's fibromyalgia is the 40 percent rating which 
requires constant or near constant symptoms that are 
refractory, or resistant, to treatment.  This criterion is 
not applicable in the instant case.  Specifically, in May 
2007 the Veteran continued to report fibromyalgia symptoms 
but was in no apparent distress upon examination.  She 
declined referral to a VA rheumatologist for further 
treatment of her fibromyalgia.  VA treatment record, May 
2007.  Subsequently in June 2008, the Veteran reports 
cessation of her prior multiple medications for fibromyalgia 
and that she is "doing fairly well" which she attributes to 
low stress and resting frequently.  VA treatment record, June 
2008.  As such, the medical evidence reflects that the 
Veteran's symptoms are not constant and resistant to therapy 
as contemplated by DC 5025.  Instead, the absence of 
pharmaceutical intervention appears to have potential benefit 
for the Veteran in this case.  In all, the Board finds that 
the Veteran's overall disability picture pertaining to 
fibromyalgia does not approximate the criteria for a rating 
in excess of 20 percent.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system,  38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
in the present case, there was no discomfort or difficulty 
with range of motion testing or any other finding that would 
warrant an increased rating based on functional limitation.  
See, e.g., VA examination, December 2006.  

Finally, there is no evidence that the level of the Veteran's 
disability is beyond that contemplated by the rating 
schedule, nor does the disability picture exhibit other 
related factors showing unusual or exceptional 
characteristics sufficient to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 
(2008).

For each claim considered herein, except the claim for 
service connection for L5-S1 disc protrusion, as the 
preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt provision does not apply.  


ORDER

Service connection for bilateral pes planus is denied.  

Service connection for androgenic alopecia is denied.

Service connection for tension headaches is denied.  

Service connection for a nasal allergy condition is denied.

Service connection for sinusitis is denied.  

Service connection for L5-S1 disc protrusion is granted.

An initial rating in excess of 20 percent for fibromyalgia 
with insomnia and headaches is denied.  


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for a right foot condition, to include 
calcaneal spurs, plantar fasciitis, and Morton's neuroma or 
other right foot neuropathic disorder is ready for final 
adjudication.  See 38 C.F.R. § 19.9 (2008).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.

Specifically, the Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  

In this case, recent medical evidence establishes that the 
Veteran is currently diagnosed with Morton's neuroma of the 
right foot.  VA examination, December 2006.  The Veteran's 
service medical records describe a number of right foot 
complaints during service, to include reference to Morton's 
neuroma and neuropathic pain of the right lower extremity.  
To this end, the December 2006 examination is inadequate for 
purposes of a service connection determination because the 
examiner failed to provide a medical nexus or etiological 
opinion for each of the Veteran's right foot diagnoses.  
Furthermore, the Board is simply unable to distinguish the 
various overlapping medical symptoms and diagnoses pertinent 
to the right foot and must rely on a medical professional 
with the requisite expertise to do so.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As the record contains 
insufficient medical information upon which to decide the 
claim, an additional examination is required.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Board notes that, with the exception of limited 
June 2008 treatment notations, the most recent VA treatment 
records that have been associated with the claims file are 
dated in January 2008.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  The Board notes that during the 
appellate period, the Veteran has been treated at VA 
facilities in both Florida and Georgia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
from January 2008 forward.  

2.  Schedule the Veteran for a VA 
examination, with an appropriate 
specialist, to clarify the nature and 
etiology of any currently diagnosed 
right foot disorder, other than pes 
planus which has been decided 
separately.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and 
tests must be conducted. 

The examiner is specifically requested 
to:
(a)  State all currently diagnosed 
disabilities of the right foot, 
excluding congenital pes planus;
(b)  Identify the approximate date of 
onset for any chronic acquired 
disability identified in (a), at least 
specifying onset during military 
service, prior to service, or since 
service;
(c)  Opine whether any foot disability 
found to have pre-existed service was 
aggravated by military service;
(d)  Opine whether it is at least as 
likely as not that any current foot 
disability was caused or aggravated by 
the Veteran's service-connected 
fibromyalgia.

The examination report should 
specifically address the multitude of 
right foot medical findings documented 
in the Veteran's service and VA 
treatment records.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, she 
and her representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and her representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


